In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-281V
                                      Filed: May 22, 2018
                                        UNPUBLISHED


    BRITTANY K. BROWN,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


James Michael Brazas, Joel Bieber Firm, Richmond, VA, for petitioner.
Alexis B. Babcock, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

      On February 28, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered from a Shoulder Injury Related to
Vaccine Administration (“SIRVA”). Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

        On October 5, 2017, a ruling on entitlement was issued, finding petitioner entitled
to compensation for her shoulder injury. On May 18, 2018, respondent filed a proffer on
award of compensation (“Proffer”) indicating petitioner should be awarded $89,189.35.
Proffer at 1. In the Proffer, respondent represented that petitioner agrees with the
proffered award. Based on the record as a whole, the undersigned finds that petitioner
is entitled to an award as stated in the Proffer.

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $89,189.35 in the form of a check payable to
petitioner, Brittany K. Brown. This amount represents compensation for all damages
that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                               OFFICE OF SPECIAL MASTERS


 BRITTANY K. BROWN,            )
                               )
           Petitioner,         )
 v.                            )                    No. 17-281V
                               )                    Chief Special Master Dorsey
 SECRETARY OF HEALTH AND HUMAN )                    ECF
 SERVICES,                     )
                               )
           Respondent.         )
                               )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.        Items of Compensation

          On October 5, 2017, respondent conceded that entitlement to compensation was

appropriate under the terms of the Vaccine Act. On the same day, Chief Special Master Dorsey

issued a Ruling on Entitlement, finding that petitioner was entitled to vaccine compensation for

her Shoulder Injury Related to Vaccine Administration (“SIRVA”). Based upon the evidence of

record, respondent proffers that petitioner should be awarded $89,189.35. The award is

comprised of the following: $85,000.00 for pain and suffering; $83.89 for past out of pocket

medical expenses; and $4,735.96 for past lost wages. This amount represents all elements of

compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner

agrees.
    II.    Form of the Award

          The parties recommend that compensation provided to petitioner should be made through

a lump sum payment of $89,189.35, in the form of a check payable to petitioner. 1 Petitioner

agrees.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                       Respectfully submitted,

                                                       CHAD A. READLER
                                                       Acting Assistant Attorney General

                                                       C. SALVATORE D’ALESSIO
                                                       Acting Director
                                                       Torts Branch, Civil Division

                                                       CATHARINE E. REEVES
                                                       Deputy Director
                                                       Torts Branch, Civil Division

                                                       HEATHER L. PEARLMAN
                                                       Assistant Director
                                                       Torts Branch, Civil Division

                                                       s/ Alexis B. Babcock
                                                       ALEXIS B. BABCOCK
                                                       Assistant Director
                                                       Torts Branch, Civil Division
                                                       U.S. Department of Justice
                                                       P.O. Box 146
                                                       Benjamin Franklin Station
                                                       Washington, D.C. 20044-0146
                                                       Telephone: (202) 616-7678

          Dated: May 18, 2018




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.